DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Hattori (US 20190364289 A1) (hereinafter Hattori).  As cited in prior actions, Hattori discloses grouping tiles into sets of tile groups, and further defining a parameter “num_tile_rects_in_set” where each tile set is allowed to include a plurality of rectangular tile groups each including a plurality of tiles in a rectangular region.  
Additional prior art Auyeung et al. (US 20150016504 A1) (hereinafter Auyeung) discloses processing tiles within each tile group in a raster scan order.  Auyeung discusses a variable “loop_filter_across_tiles_enabled_flag” which indicates whether to perform a filter operation across a tile boundary instead of a tile group boundary.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 13, and 19: “grouping the tiles in the current video picture into a plurality of tile groups, wherein each of the plurality of tile groups includes an integer number of tiles of the current video picture that are exclusively contained in a single network abstraction layer (NAL) unit having a size that is configured for output and delivery after encoding, and wherein shapes of a set of tile groups including two or more of the plurality of tile groups are constrained to be a rectangle of one shape, and the integer number is greater than one; signaling or parsing a first flag indicating whether one or more filter operations are performed across tile group boundaries between the tile groups;”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486